DETAILED ACTION
Status of the Claims
	Claims 1-12, 15-18, 22-27 and 29-33 are pending in the instant application. Claims 25-27 and 29-33 have been withdrawn based upon Restriction/Election. Claims 1-12, 15-18 and 22-24 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/31/2015, the filing date of the U.S. Provisional Application No. 62/199,455. 

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-12, 15-18 and 22-24 remain rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Design and Evaluation of a PEGylated Lipopeptide Equipped with Drug-Interactive Motifs as an Improved Drug Carrier,” 20141; The AAPS Journal, Vol. 16, No. 1, pp. 114-124) in view of Dalgleish (“Rationale for combining immunotherapy with chemotherapy,” 2015; Future Medicine Ltd.; Immunotherapy, Vol. 7, Iss. 3,  pp. 309-316), Mautino et al. (“Abstract 491: NLG919, a novel indoleamine-2,3-dioxygenase (IDO)-pathway inhibitor drug candidate for cancer therapy,” Proceedings of the AACR 104th Annual Meeting 20132); Liu et al. (“Micelle-like nanoassemblies based on polymer-drug conjugates as an emerging platform for drug delivery,” 2012, Informa UK, Ltd.; Expert Opinion on Drug Deliver, Vol. 9, No. 7, pp. 805-822); Selleck (https://www.selleckchem.com/products /nlg919.html; 4/5/2014) and Hu et al. (“Biodegradable amphiphilic polymer-drug conjugate micelles,” 2009, Informa UK, Ltd.; Expert Opinion on Drug Deliver, Vol. 6, No. 10, pp. 1079-1090).
Applicants Claims
	Applicant claims a formulation, comprising: a carrier agent comprising a plurality of amphiphilic compounds, wherein each of the amphiphilic compounds is formed by conjugating a hydrophobic immunotherapy agent with a hydrophilic compound, the amphiphilic compounds of the carrier agent further comprising an interactive domain comprising at least one interactive moiety which interacts with a in vivo from the plurality of amphiphilic compounds of the nanostructures in a predetermined manner relative to the release of the plurality of the therapeutic agents from the nanostructures (instant claim 1).

Elected Species: Applicant’s election of: (1) NLG-919 as the immunotherapy agent, (2) polyalkylene oxide as the hydrophilic polymer, (3) a fluorenylmethyloxycarbonyl group in the interactive domain (i.e. drug-interactive group), and (4) paclitaxel as the therapeutic agent.
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            Zhang et al. teaches a carrier agent formed by conjugating a hydrophobic domain (oleic acid) with polyethylene glycol (a species of polyalkylene oxide) as a hydrophilic compound to form an amphiphilic compound, the amphiphilic compound further comprising an interactive domain comprising at least one interactive moiety 9-fluorenylmethoxycarbonyl (Fmoc) which interacts with a paclitaxel, a chemotherapy agent (abstract)(instant claim 1, a carrier agent & therapeutic agent; instant claims 3-9, 16-18, 22). Given that the carrier agent is to be used as a drug carrier, it would have been obvious to one of ordinary skill in the art at the time of invention to include it in a carrier.
	Regarding  the claim that “the at least one interactive moiety interacts with the therapeutic agent via π-π stacking, hydrophobic interaction or hydrogen-bonding.” (instant claim 11), Zhang et al. teaches that “It has been reported that intermolecular π–π stacking between aromatic rings can effectively cause fluorescence quenching through energy transfer (21). Our data suggest a role of Fmoc/PTX π–π stacking in the carrier/PTX interaction.” (p. 119, col. 2, lines 16-20; Figure 3). Zhang et al. further teaches that “Several mechanisms are likely to be involved in the interactions between the carrier and PTX including hydrophobic/hydrophobic interaction and hydrogen bonding. The Fmoc/PTX π–π stacking shall also contribute significantly to the carrier/PTX interactions as supported by the data from the fluorescence quenching study (Fig. 3).” (p. 123, col. 1, lines 26-31)(instant claim 11).
	Regarding the claimed drug loading capacity (instant claim 12), Zhang et al. teaches that “Compared with an analogue without carrying a Fmoc motif, PEG5000-
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of Zhang et al. is that Zhang et al. does not expressly teach: (1) the carrier includes conjugation of a hydrophobic immunotherapy agent, specifically NLG-919; (2) or that the hydrophobic immunotherapy agent is conjugated to the hydrophilic compound via a linkage which is labile in vivo, and selected so that the hydrophobic immunotherapy agent is released in vivo from the plurality of amphiphilic compounds of the nanostructure in a predetermined manner relative to release of the therapeutic agents (i.e. paclitaxel) (instant claim 1), and wherein the hydrophobic immunotherapy agent is released in vivo from the plurality of amphiphilic compounds of the nanostructures more slowly than the release of the plurality of the therapeutic agents (i.e. the paclitaxel is released more slowly than the amphiphilic carrier conjugated NLG-919).
	Zhang et al. does not teach the conjugation of a hydrophobic immunotherapy agent with the hydrophilic compound. However, Dalgleish teaches that NLG919 is a potent IDO pathway inhibitor suitable for immunostimuation for immunotherapy of cancer (page 2). It would have therefore been obvious to administer NLG919 together with the paclitaxel-containing anticancer composition of Zhang. 
	Liu et al. teaches that micelle-like nanoassemblies based on polymer-drug conjugates as an emerging platform have the potential to achieve medical treatments with enhanced therapeutic effect (abstract). Liu et al. particularly teaches that when hydrophobic low molecular weight drugs are attached to water-soluble polymers through biodegradable or cleavable bonds, polymer--drug conjugates are obtained. Due to the amphiphilicity, the polymer-drug conjugates can self-assemble into micelles or micelle-like nanoassemblies (page 806). This is because water-insoluble drugs directly conjugated to water-soluble polymers can be served as the hydrophobic core of micelles (page 806). Selleck teaches that NLG919 is slightly soluble or insoluble (page 2). Given that the composition of Zhang et al. is already a micelle-forming amphiphile with a hydrophobic domain conjugated to a hydrophilic domain (Figure 1), it would have been obvious to one of ordinary skill in the art at the time of invention to conjugate NLG919 rather than oleic acid to the 
	Regarding the limitation (2), Liu et al. teaches the linker/spacer groups known as useful in the context of micelle-like nanoassemblies based on polymer-drug conjugates including peptide, ester, amino acid, amide, disulfide, hydrazone, and carbamate linker/spacer groups (p. 808, Table 2). The instant specification discloses the carrier agent species PEG2K-Fmoc-NLG with a relatively labile ester linkage and PEG2K-Fmoc-NLG(L) with a relatively stable amide linkage (p. 4, [07]; p. 23, [58]) and further teaches hydrazone as a pH sensitive bond (p. 21, [48]). The examiner sees no linker disclosed by Applicants that is not taught by Liu et al. as a suitable liker that would have inherently had the function described by Applicants in limitation (2)(instant claims 1-2). Additionally, Liu et al. further teaches that “In addition, special attention should be paid to the nature of the linker, which conjugates the drug to the polymer. The ideal linkers or spacers need to be stable to prevent drug release prior to reaching the site of pharmacological action and be cleaved to trigger the drug release in a controllable manner in order to exert optimal therapeutic effect.” (p. 818, col. 2, lines 21-27), and that “For clinical application, there is a need to further optimize the properties of the polymer, drug, and linker.” (abstract). Thus, one of ordinary skill in the art would have simply selected a prior-art-known linker 
	The examiner further cite Hu et al. also teaching amphiphilic polymer-drug conjugate micelles (see whole document) and specifically teaching that: “It is believed that polymer micelles are much more stable and have stronger mechanical strength than liposomes, but burst drug release cannot be avoided for them because of their dynamic instability. To overcome burst release, it was proposed that drug molecules be chemically combined to an amphiphilic copolymer chain to form a polymer–drug conjugate. As the drug may lose its medical activity in its conjugated state and can restore its medicine activity after being released in its pristine form from the conjugate, this polymer–drug conjugate may be considered as a ‘polymeric prodrug’. In fact, the concept of ‘polymeric prodrug’ was first proposed by Ringsdorf in 1975. In Ringsdorf′s original model, water-soluble macromolecular carriers with functional groups along the backbone were chosen for attaching drugs or spacers. Drug molecules are bound to a macromolecule through a spacer, which can incorporate a predetermined breaking point to ensure release of the drug at the site of interest. Since then, polymer–drug conjugates have become a fast-growing field.” [emphasis added](p. 1080, col. 1, last paragraph). And further that: “As the polymer backbone is non-biodegradable, the polymer–drug linker is critical for drug release and needs a special design to ensure cleavage at a pointed site and 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce amphiphilic compound micelle or micelle-like nanoparticle including known amphiphilic species for cancer therapy using a drug such as paclitaxel, as suggested by Zhang et al., and to further include an anti-cancer immunotherapy drug, as suggested by Dalgleish, the anti-canter immunotherapy drug being an IDO pathway inhibitor such as NLG-919, as suggested by Mautino et al., and conjugated to the hydrophobic part of the amphiphilic compound as suggested by Liu et al. and Selleck, and further to select a 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention in view of the ordinary level of skill in the art and the teachings of the cited prior art. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Declaration under 37 CFR §1.132 of Song Li:
	 Applicants comments in the declaration filed under 37 CFR §1.132 on 02/11/2021 have been fully considered and are not seen as supporting of the claimed subject matter because the claims are generic to numerous species of carrier agent(s). 	Regarding the claim of high loading capacity (item 7) appears to be in view of instant claim 12 which is clearly rendered obvious by Zhang et al. teaching “Compared with an analogue without carrying a Fmoc motif, PEG5000-(Fmoc-
	 Regarding the claimed carrier agent including a linker which is labile in vivo, this in a feature that is well-known in the prior art (see, e.g. Hu et al. teaching the concept of prodrugs as it applies to amphiphilic micelles (p. 1080, col. 1 last paragraph), and the specific linker disclosed in the instant Application are not seen as different and therefore distinct over the prior art (see, e.g. Liu et al. teaching different linker groups in Table 2 (p. 808)).
	Regarding Applicants comments in items 9-11, the instantly rejected claims are directed to compositions of matter that include broad claim language directed at a carrier agent comprising a plurality of amphiphilic compounds and a therapeutic agent. Therefore the comments in items 9-11 are not considered commensurate with the instantly rejected claims and cannot be relied upon for supporting the patentability the rejected claims.
Response to Arguments:
	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
	At the outset examiner kindly requests Applicants not reproduce the entire Rejection from the prior Office Action as Applicants have done on pages 7-14 of the 
	In response to Applicants arguments directed at the claimed release (p. 14)(i.e. “the linkage being selected so that the hydrophobic immunotherapy agent is release in vivo from the plurality of amphiphilic compounds of the nanostructures in a predetermined manner relative to the release of the plurality of the therapeutic agents from the nanostructures.”, instant claim 1, lines 9-12), the examiner argues that the prior art clearly suggests micelle nanoparticles produced using, for example, PEG5000(Fmoc-OA)2 (Zhang et al., p. 116, Scheme 1), and clearly suggest using the micelle for delivery of paclitaxel (PTX) which is said to interact with the Fmoc groups through π-π stacking (Zhang et al., abstract), and further suggests specific advantages in combining a therapeutic agent such as PTX with an immunotherapeutic agent such as NLG-919. And Liu et al. teaches that when hydrophobic low molecular weight drugs are attached to water-soluble polymers through biodegradable or cleavable bonds, polymer--drug conjugates are obtained. Due to the amphiphilicity, the polymer-drug conjugates can self-assemble into micelles or micelle-like nanoassemblies (page 806). This is because water-insoluble drugs directly conjugated to water-soluble polymers can be served as the hydrophobic core of micelles (page 806). Selleck teaches that NLG919 is slightly 
	Applicant further argues that: “Surprisingly, however, the addition of an interactive domain comprising at least one interactive moiety which interacts with the therapeutic agent (and is different from the hydrophobic immunotherapy agent; such as Fmoc) in forming amphiphilic compounds significantly improves self-assembly of a plurality the amphiphilic compounds into nanostructures and enables efficient loading of the claimed therapeutic agents into the nanostructures with relatively high loading capacity. In view of the above, Applicant once again respectfully asserts that it was not obvious to one skilled in the art try to form an amphiphilic compound comprising hydrophobic immunotherapy agent conjugated to a hydrophilic compound and an interactive domain comprising at least one st paragraph).
	In response the examiner argues that the prior art clearly suggests the micelles having the same structure, Zhang et al. clearly including Fmoc as an interactive moiety which interacts with the therapeutic agent (“Fmoc/PTX π–π stacking contributes to the carrier/PTX interaction”, abstract). Accordingly, Applicants argument is not convincing.
	Applicants further argue “that  by conjugating an immunotherapy agent within the claimed carrier via a linkage that is labile in vivo, the linkage may be selected so that the immunotherapy agent is released in vivo from the nanostructures in a predetermined manner relative to the release of the plurality of the therapeutic agents from the nanostructures.” (p. 15, last paragraph).
	In response the examiner argues that Applicants are claiming a composition of matter, the structure of which is suggested by the cited combination of references and properties would have been the same. And “Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.” (MPEP §2145-II).

	In response the examiner argues that the prior art clearly suggests the micelles having the same structure, Zhang et al. clearly including Fmoc as an interactive moiety which interacts with the therapeutic agent (“Fmoc/PTX π–π stacking contributes to the carrier/PTX interaction”, abstract). Accordingly, Applicants argument is not convincing.
	Applicants further argue that “In view of the teachings of the prior art and the failure of immunotherapy agents to form stable nanostructures, one skilled in the art would have very likely have attempted to combine the references cited by the Examiner to develop a formulation similar to that of Zhang in an attempt to codeliver both a chemotherapeutic agent and an immunotherapy agent.” (p. 16, last paragraph).
	In response the examiner argues that it would have been within the ordinary level of skill in the art to produce the claimed amphiphilic compounds, and micelle carrier agents from the same. Zhang et al. clearly including Fmoc as an interactive moiety which interacts with the therapeutic agent (“Fmoc/PTX π–π stacking 
	Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, 1427 (Fed. Cir. 1988), cert. denied, 493 U.S. 814 (1989); Richardson-Vicks, Inc., v. The Upjohn Co., 122 F.3d 1476, 1484, 44 USPQ2d 1181, 1187 (Fed. Cir. 1997).  Applicant is reminded that the submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself.  In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).  
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal 
Claims 1-12, 15-18, and 22-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 19-25 of U.S. Patent No. 9,855,341 in view of Dalgleish, Mautino et al., Liu et al., Selleck and Hu et al. (as cited above).
With regard to claims 1, 3, 4, 5, 6, 7, 8, 9, 10, 15, 16, 17, 18, and 22, U.S. Patent No. 9855341 teaches a formulation containing a carrier agent formed by conjugating a hydrophobic compound with polyethylene glycol as a hydrophilic compound (claims 1 and 6) to form an amphiphilic compound (see, for example claim 14, where the carrier agent forms a micelle). The carrier agent further comprises an interactive domain comprising at least one interactive moiety (Fmoc) which interacts with a therapeutic agent, where the therapeutic agent is paclitaxel, a chemotherapy agent (claims 9 and 13). U.S. Patent No. 9855341 does not teach the conjugation of a hydrophobic immunotherapy agent with the hydrophilic compound. However, Dalgleish teaches that immunostimulation via immunotherapy can increase the response of cancer to modalities such as chemotherapy, and thus that chemotherapy and immunotherapy should be used together (see entire document, especially title, abstract, and conclusion at page 313). Mautino teaches that NLG919 is a potent IDO pathway inhibitor suitable for immunostimuation for immunotherapy of cancer (page 2). It would have therefore been obvious to administer NLG919 
With regard to claim 2, the conjugation is via a linkage that is labile in vivo (U.S. Patent No. 9855341 claim 1). Alternatively, with regard to claim 2, as described above, Liu particularly teaches that when hydrophobic low molecular weight drugs are attached to water-soluble polymers through biodegradable or cleavable bonds, i.e., linkages that are labile in vivo, polymer--drug conjugates are 
With regard to claim 11, given that the carrier agent is substantially identical in structure to that claimed with regard to the components, especially the compound interactive domain, it would necessarily provide the claimed interactions.
With regard to claim 12, given that the carrier agent is substantially identical in structure to that claimed with regard to the components, especially the compound interactive domain, it would necessarily provide the claimed loading capacity.
With regard to claims 23 and 24, given that the carrier agent is intended to carry the paclitaxel, it would have been obvious to one of ordinary skill in the art at the time of invention to include paclitaxel in the formulation.
Response to Arguments:
	Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.
	Applicants argue that “U.S. Patent No. 9,855,341 is similar to Zhang in that it discloses an amphiphilic, micellular carrier in which an interactive domain comprising at least one interactive moiety (for example, Fmoc) interacts with a therapeutic agent to enhance loading of the therapeutic agent. The hydrophobic compound of the amphiphilic carrier of U.S. Patent No. 9,855,341 is the chemotherapeutic compound farnesylthiosalicylic acid (FTS) or a derivative thereof. Like Zhang, U.S. Patent No. 9,855,341 does not disclose or suggest the use of a hydrophobic immunotherapy agent with the hydrophilic compound to form an 
	The examiner has responded to Applicants arguments above, and the argument(s) are not convincing as they apply to the ODP rejection over claims of US 9,855,341, for the reasons set forth above.

Conclusion
	Claims 1-12, 15-18 and 22-24 are pending and have been examined on the merits. Claims 1-12, 15-18 and 22-24 are rejected under 35 U.S.C. 103, and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 9,855,341. No claims allowed at this time.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IVAN A GREENE/Examiner, Art Unit 1619   
            

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Published online 27 November 2013.
        2 Apr 6-10, 2013 Washington, DC, Published April, 2013.